Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen L. Grant on 5/26/2021.

The application has been amended as follows: 
Claim 19. (Cancelled)

Claim 20. (Currently amended) An elongate tape,  used as a consumable item in an impulse metal working process, the elongate tape comprising: 
an electrically-insulative base layer; 
an electrically-conductive metal layer, and 
an electrically-insulative top layer; 
wherein the layers are joined together to form the tape, with the metal layer interposed between the base layer and the top layer; 

wherein the metal layer has, between the side edges, a portion of the metal removed, in a regular sequential manner, along the length of the elongate tape, such that an electrical current passing transversely in a portion of the tape from one side edge to the other side edge encounters a zone of constricted area to focus the current.

Election/Restrictions

Claim 20 is allowable. The Election of Species among Species 1-3, as set forth in the Office action mailed on 01/06/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the Election of Species of 01/06/2021 is withdrawn.  Claims 4-8 and 15-18, directed to Species 2-3 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 4-13, 15-18, and 20 are indicated. The claimed invention as a whole, discloses an elongate tape for impulse metal working process, comprising two electrically-insulative layers, and an electrically-conductive metal layer interposed between the electrically-insulative layers; wherein the width of the metal layer is larger than the width of electically-insulative layer on the top of the metal layer; and wherein the metal layer has, between the side edges, a portion of the metal removed, in a regular sequential manner, along the length of the elongate tape, such that an electrical current passing transversely in a portion of the tape from one side edge to the other side edge encounters a zone of constricted area to focus the current.
References Aquasol and Minot are the closest prior art, teach conductive tapes with two insulative layers and a metal layer positioned between thereof. However, the references alone or in combination does not teach the width of the metal layer is larger than the width of electically-insulative layer on the top of the metal layer; and the metal layer has, between the side edges, a portion of the metal removed, in a regular sequential manner, along the length of the elongate tape, such that an electrical current passing transversely in a portion of the tape from one side edge to the other side edge encounters a zone of constricted area to focus the current. In addition, one of ordinary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726